Order, Supreme Court, Bronx County (Denis J. Boyle, J.), *302entered. January 9, 2004, which, to the extent appealed from as limited by the brief, granted the motion of defendants Bronx Lebanon Hospital Center and Dr. Ramona Bailey Sunderwirth for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
No triable issue was raised as to whether defendants Bronx Lebanon Hospital Center and Dr. Sunderwirth engaged in willful misconduct or were grossly negligent in making the disputed report of child abuse. Accordingly, since no grounds have been adduced upon which the hospital and Dr. Sunderwirth’s actions in connection with the child abuse report might be deprived of the qualified immunity conferred by Social Services Law § 419, summary judgment dismissing the claims against them predicated on the report was correct (see Rine v Chase, 309 AD2d 796 [2003]; Isabelle V. v City of New York, 150 AD2d 312, 313 [1989]). Insofar as plaintiffs claims against Dr. Sunderwirth are premised on her grand jury and trial testimony, she is shielded by the common-law doctrine of absolute witness immunity (see Sykes v James, 13 F3d 515, 519 [1993], cert denied 512 US 1240 [1994]; Storck v Suffolk County Dept. of Social Servs., 62 F Supp 2d 927 [ED NY 1999]). Concur—Saxe, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.